Case 7:19-cr-00549-VB Document 46 Filed 08/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

ee ee tr ne etn a em et Ht Ht tt on eae me xX
UNITED STATES OF AMERICA
Vv. : ORDER
JORDAN TAYLOR and : 19 CR 549 (VB)
LORENZO MCCOY, :

Defendants. :
eee met eS ay Sh te tk et xX

By Order dated July 22, 2020, the Court stated it expected to conduct in person the status
conference scheduled for August 25, 2020, at 11:00 a.m. (Doc. #45). However, the conference
will proceed by telephone conference call, provided that defendants, after consultation with
counsel, waive their right to be physically present and consent to appear by telephone.

Accordingly, it is hereby ORDERED:

1. By August 18, 2020, defense counsel shall advise the Court in writing as to whether
their clients waive their right to be physically present and consent to appear by telephone.

2. At the time of the scheduled conference, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: August 7, 2020
White Plains, NY SO ORDERED:

url

Vincent L. Briccetti
United States District Judge

 
